Citation Nr: 0701868	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of open reduction and internal 
fixation, right third metatarsal.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1997 to August 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The competent and probative medical evidence of record shows 
the veteran's service-connected residuals of open reduction 
and internal fixation, right third metatarsal, is 
characterized by subjective complaints of constant pain, 
stiffness, and occasional swelling.  Pain is relieved with 
steroid injections, medication, and sole inserts.  There is 
no objective evidence of painful motion and all toes and the 
right ankle are freely movable.  There is no evidence of 
edema, instability, or weakness on walking.  There is no 
deformity or malunion of the bones, including the right third 
metatarsal, and there is no evidence of abnormal weight-
bearing.  Strength and pedal pulses in the right foot are 
good and gross sensation is intact.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for service-connected residuals of open reduction and 
internal fixation, right third metatarsal, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In June 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The June 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including private medical records, employment 
records, and records in the custody of a Federal department 
or agency, including VA, the service department, and Social 
Security.  He was advised that it was his responsibility to 
send medical records showing his service-connected disability 
has gotten worse.  He was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2005 SOC provided the veteran with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, given the 
communications regarding the evidence necessary to establish 
his claim and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  Therefore, further VCAA notice is not 
required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of open reduction and 
internal fixation of the right third metatarsal was 
established in August 2000, and the RO assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5284.  At that time, the RO considered service 
medical records (SMRs) which showed the veteran suffered a 
displaced fracture of the third right metatarsal and 
underwent open reduction and internal fixation.  Also 
considered was a May 2000 VA/QTC examination which revealed 
the veteran complained of pain while standing and walking, as 
well as weakness, stiffness, fatigability, and lack of 
endurance.  On examination, there was mild tenderness to 
palpation after prolonged standing but there were no signs of 
abnormal weight-bearing, painful motion, edema, instability, 
or weakness.  X-rays of the veteran's feet revealed good 
joint spacing between all metatarsals and phalanges 
bilaterally.  

In July 2004, the RO granted a temporary total rating of 100 
percent, effective April 16, 2004, for the veteran's service-
connected right foot disability, based upon evidence showing 
he underwent surgery to correct a painful neuroma in his 
right foot and required convalescence for one month following 
discharge from the hospital.  Effective June 1, 2004, the 
veteran's disability evaluation was returned to 10 percent 
based on evidence showing the surgical wound was healing 
satisfactorily with reduction of symptoms. 

In April 2005, the RO granted another temporary total rating 
of 100 percent, effective March 22, 2005, based upon evidence 
showing he underwent a second surgery to correct the 
reoccurrence of a painful neuroma in his right foot.  
Effective June 1, 2005, the veteran's disability evaluation 
was returned to 10 percent based on evidence showing the 
surgical wound was healing satisfactorily with reduction of 
symptoms.  

The veteran asserts an evaluation in excess of 10 percent is 
warranted for his service-connected right foot disability 
because he experiences severe pain, swelling, numbness, and 
tingling.  

As noted, the veteran's service-connected right foot 
disability is rated as 10 percent disabling under DC 5284.  
Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury; a 20 percent rating is warranted for a 
moderately severe foot injury; and a 30 percent rating is 
warranted for a severe foot injury.  The note following DC 
5284 provides that a 40 percent rating is warranted where 
there is actual loss of use of the foot.  The Board observes 
that the words "moderately severe" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an evaluation in excess of 10 percent for service-
connected right foot disability.  Review of the pertinent 
evidence reveals the veteran's right foot disability is 
manifested by subjective complaints of constant, sharp pain 
that radiates into his right calf and is accompanied by 
stiffness and occasional swelling.  See VA examination 
reports dated August 2003 and December 2004.  The veteran 
also reports that when he experiences flare-ups of pain, he 
has weakness, fatigability, and lack of endurance.  

On examination in August 2003, there was diminished range of 
motion in all toes which was additionally limited by pain 
with repetitive motion.  In December 2004, there was slight 
tenderness to deep palpation under the right third 
metatarsal, but the examiner noted there was no evidence of 
painful motion and all toes and the right ankle were freely 
movable.  There was also no evidence of edema, instability, 
or weakness on walking.  The evidence consistently shows 
there is no deformity or malunion of the bones, including the 
right third metatarsal; nor is there evidence of unusual shoe 
wear patterns or calluses underneath the right foot to 
indicate abnormal weight-bearing.  In addition, strength and 
pedal pulses in the right foot are good and gross sensation 
is intact.  

Based upon the foregoing, the Board finds that an evaluation 
in excess of 10 percent is not warranted.  In making this 
determination, the Board finds it probative that a December 
2004 X-ray of the veteran's right foot revealed a healed 
fracture deformity with no additional abnormalities shown.  
Although the evidence shows the veteran complains of constant 
pain that makes it difficult for him to work, he has reported 
that the pain is relieved with steroid injections that he 
receives every three months, medication, and sole inserts for 
his shoes.  See December 2004 VA examination report.

The Board does note that, after the veteran's second surgical 
procedure to remove a painful neuroma from his right foot in 
March 2005, he reported having pain in the second interspace 
and in the lateral right ankle.  On examination, there was 
minimal edema, tenderness to palpation in the peroneal 
(fibula) tendons, and a small, tender lump on the plantar 
area of his foot.  A subsequent treatment record dated May 
2005 reflects, however, that the pain in the second 
interspace and lateral ankle were improved somewhat following 
a Cortisone injection.  There was no edema, ecchymosis, 
drainage, or signs of infection.  In addition, the small 
plantar lump was gone and the peroneal tendonitis was noted 
to be resolving.  Therefore, based on the foregoing, and 
because the most recent evidence of record reflects the 
veteran's right foot disability is healing well following 
surgery in March 2005, the Board finds his service-connected 
right foot disability more nearly approximates a moderate 
disability as contemplated in DC 5284.

The Board has evaluated the veteran's right foot disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent.  
However, the veteran has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), hallux valgus, 
hallux rigidus, hammer toes, or malunion or nonunion of the 
tarsal or metatarsal bones.  Therefore, DCs 5276 to 5278 and 
5280 to 5283 are not for application in this case.  The Board 
does note VA treatment records dated July to September 2004 
reflect the veteran was diagnosed with metatarsalgia in his 
right foot; however, DC 5279 does not assist the veteran in 
obtaining a higher evaluation as the highest rating available 
under that code is 10 percent.  

Review of the record reveals the veteran has a 6-inch 
surgical scar over the area where the right third metatarsal 
is located.  The December 2004 VA examination report reflects 
the veteran reported there was numbness around the scar; 
however, the objective medical evidence of record 
consistently shows the scar is well-healed, superficial, and 
non-tender.  See VA examination reports dated August 2003 and 
December 2004; see also VA treatment records dated August 
2001 to May 2005.  Because there is no objective 
symptomatology regarding the scar, the preponderance of the 
evidence is against a finding that a separate compensable 
evaluation is warranted.  See 38 C.F.R. § 4.118, DC 7804, 
7805 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(2005).  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  The 
December 2004 VA examination report reflects the veteran 
reported he has weakness, fatigability, and lack of endurance 
during flare-ups of pain.  The examiner who conducted the 
December 2004 examination estimated that, during acute flare-
ups, there may be mild pain over the third right metatarsal, 
but there may be no functional limitation of the right foot 
as to standing, ambulation, or during repetitive use as 
clinical examination and X-rays of the veteran's foot were 
normal.  In addition, the Board notes there was no evidence 
of painful motion on examination and the veteran reported 
that the pain he experiences during flare-ups is relieved 
with medication.  The Board thus finds that there is 
insufficient evidence to warrant a rating in excess of 10 
percent based on functional due to pain as any additional 
functional limitation due to pain is contemplated in the 10 
percent currently assigned.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

The Board has also considered whether the veteran's service-
connected right foot disability warrants referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  See 38 C.F.R. § 3.321(b)(1).  The 
governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In this 
context, the Board notes the veteran has submitted several 
leave reports from his job which reflects he missed 
approximately 581 hours of work, from October 2002 to 
September 2005.  In submitting this evidence, the veteran is 
effectively asserting that his service-connected right foot 
disability presents an exceptional or unusual disability 
picture as it causes marked interference with employment.  
However, the Board concludes that referral of this case for 
assignment of an extra-schedular evaluation is not warranted, 
because the schedular rating criteria are adequate for 
evaluating this case.

In this context, the Board again notes the veteran's right 
foot disability represents no more than a moderate disability 
as there are no musculoskeletal defects and any pain he has 
is relieved by steroid injections, medication, and sole 
inserts.  See December 2004 VA examination report.  In 
addition, although the veteran refrains from running because 
his foot will become swollen and painful, he reports he is 
able to walk a mile without any difficulty.  Id.  Thus, the 
Board finds that the criteria for submission for an extra-
schedular rating are not met.  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected right 
foot disability warrants an evaluation in excess of 10 
percent, and there is no doubt to be resolved.  See Gilbert, 
supra.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of open reduction and internal 
fixation, right third metatarsal, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


